Exhibit 10.1

 

 

June 1, 2020

[Option Holder]

[__________]
[__________]

RE:Rescission of the Stock Option Agreement(s) set forth on the signature page
hereto (each, an “Option Agreement”) between the undersigned (“Option Holder”)
and Creative Realities, Inc., a Minnesota corporation (the “Company”)

Dear Option Holder:

On May 20, 2020, the Company issued to you the Option Agreement(s). The Option
Agreement(s) is subject to the terms of the Company’s 2014 Stock Incentive Plan
(as amended, the “Plan”). The issuance of your Option Agreement(s), together
with other options issued under the Plan on the same date, exceeded the maximum
amount of shares of Company common stock that are available for issuance under
the Plan, and in some cases exceeded the maximum amount of Plan awards that
could be issued to an individual in any fiscal year of the Company.

The parties hereby agree as follows:

1.                   Rescission of Option Agreement(s). Option Holder hereby
agrees to forfeit all rights set forth in the Option Agreement(s) and
acknowledges and agrees that the Option Agreement(s) is hereby rescinded and
terminated.

2.                   New Options. In consideration for the forfeiture set forth
in Section 1, the Company agrees to grant Option Holder a new option to purchase
shares of the Company’s common stock equal to the number of shares of common
stock set forth on Schedule A (the “New Option(s)”), which shall have the
following terms and conditions, in addition to those set forth in an option
agreement setting forth the New Option(s). The New Option(s) shall not be
exercisable by Option Holder until each of the following events has occurred:
(a) after the date hereof, the Company’s shareholders have approved an amendment
to the Plan to increase the number of shares of Company common stock reserved
for issuance under the Plan to an amount of shares that is sufficient to cover
the issuance of shares of Company common stock issuable upon the exercise of the
New Option(s), (b) the cap on the number of options and stock appreciation
rights that may be issued to a Plan participant in each fiscal year of the
Company is eliminated, and (c) the Option(s) has/have otherwise vested pursuant
to the existing terms of the Option Agreement(s) and the Plan (clauses (a), (b)
and (c), collectively, the “Vesting Triggers”). After all of the Vesting
Triggers have occurred, the Option(s) shall be exercisable in accordance with
the terms of the agreements documenting the New Option(s). The New Options shall
provide for vesting on the same schedule as the Option Agreements and have an
exercise price equal to the greater of the closing sales price of the Company’s
common stock on the date of issuance of the Option Agreements or the date
hereof.

 

3.                   General. The parties may sign this letter in counterparts,
and binding signatures to this letter may be delivered by facsimile or other
means of electronic transmission.



 

Signature page follows.







 

 

Sincerely,

 

CREATIVE REALITIES, INC.

 



By:           Its:    

 

 





  ACKNOWLEDGED AND AGREED:       OPTION HOLDER       By:      [___________],
Individually            

  

 

 

RESCINDED OPTION AGREEMENTS

Date of Option Agreement Number of Shares Exercise Price May 20, 2020          
           

 

 

 

 

 

 

 

 

 

Signature Page to Letter re Rescission of Option Agreement(s)

 





 